                       Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 1 of 28 Page ID
                                                        #:3113


                     1        ELIZABETH STAGGS WILSON, Bar No. 183160
                              estaggs-wilson@littler.com
                     2        JAMES PAYER, Bar No. 292158
                              jpayer@littler.com
                     3        LITTLER MENDELSON, P.C.
                              633 West 5th Street, 63rd Floor
                     4        Los Angeles, CA 90071
                              Telephone: 213.443.4300
                     5
                              MAGGY M. ATHANASIOUS, Bar No. 252137
                     6        mathanasious@littler.com
                              JYOTI MITTAL, Bar No. 288084
                     7        jmittal@littler.com
                              LITTLER MENDELSON, P.C.
                     8        2049 Century Park East, 5th Floor
                              Los Angeles, CA 90067.3107
                     9        Telephone: 310.553.0308
                   10         Attorneys for Defendants
                              KINDRED HEALTHCARE
                   11         OPERATING, LLC, KND DEVELOPMENT 52,
                              L.L.C. d/b/a KND 52, L.L.C. (erroneously sued as
                   12         KND 52, L.L.C.), KND DEVELOPMENT 55,
                              L.L.C. d/b/a KND 55, L.L.C. (erroneously sued as
                   13         KND 55, L.L.C.), THC-ORANGE COUNTY,
                              LLC, BAYBERRY CARE CENTER, LLC AND
                   14         FOOTHILL NURSING COMPANY
                              PARTNERSHIP
                   15
                                                     UNITED STATES DISTRICT COURT
                   16
                                                   CENTRAL DISTRICT OF CALIFORNIA
                   17

                   18         MICHAEL KIRBY, LAURA                       Case No. 5:19-cv-00833 JLS (DFMx)
                              KINGSTON, KEOSHA GATES,
                   19         MARTHA PARRA individually, and on          ASSIGNED FOR ALL PURPOSES
                              behalf of other members of the general     TO JUDGE JOSEPHINE STATON
                   20         public similarly situated,
                                                                         DECLARATION OF JAMES
                   21                       Plaintiffs,                  PAYER IN SUPPORT OF
                                                                         DEFENDANTS’ OPPOSITION TO
                   22               v.                                   PLAINTIFFS’ EX PARTE
                                                                         APPLICATION
                   23         KINDRED HEALTHCARE
                              OPERATING, LLC, a Delaware limited         Complaint Filed: May 12, 2017
                   24         liability company; KND 52, L.L.C, a        First Amended Complaint Filed: April
                              Delaware limited liability company; KND    5, 2019
                   25         55 L.L.C., a Delaware limited liability    (San Bernardino Superior Court)
                              company; THC-ORANGE COUNTY,
                   26         L.L.C., a California limited liability
                              company; Bayberry Care Center, L.L.C.,
                   27         a Delaware limited liability company;
                              Foothill Nursing Company Partnership, a
                   28         California general partnership; and DOES
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                       Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 2 of 28 Page ID
                                                        #:3114


                     1        1 through 10, inclusive,
                     2                        Defendants.
                     3

                     4

                     5

                     6

                     7

                     8

                     9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
                                                               2.
        310.553.0308
                       Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 3 of 28 Page ID
                                                        #:3115


                     1                               DECLARATION OF JAMES PAYER
                     2              I, James Payer, hereby declare and state as follows:
                     3              1.     I am an attorney with the law firm of Littler Mendelson, a Professional
                     4        Corporation, attorneys for Kindred Healthcare Operating, LLC (hereinafter
                     5        “Kindred”), KND Development 52, L.L.C. d/b/a KND 52, L.L.C. (erroneously sued
                     6        as KND 52, L.L.C.) (hereinafter “KND 52”), KND Development 55, L.L.C. d/b/a
                     7        KND 55, L.L.C. (erroneously sued as KND 55, L.L.C.), THC-Orange County, LLC
                     8        Foothill Nursing Company Partnership and Bayberry Care Center, LLC in the above-
                     9        entitled matter (collectively, “Defendants”). I am duly licensed to practice law in the
                   10         State of California and before the United States District Court for the Central District
                   11         of California and am one of the attorneys responsible for representing Defendants in
                   12         this action. I have personal knowledge of the following facts, and if called to testify,
                   13         could and would competently testify thereto. I make this Declaration in support of
                   14         Defendants’ Opposition to Plaintiffs’ Ex Parte Application for an Order (1)
                   15         Invalidating Purported Settlements, (2) Prohibiting Defendants from Ex Parte
                   16         Communications with Putative Class Members re Claims, (3) Ordering Defendants to
                   17         Send A Corrective Notice; and (4) Requiring Defendants to Identify the Class
                   18         Members Who They Have Contacted Re: Settlement.
                   19               2.     I prepared a mailing list for Defendants to use in distributing settlement
                   20         agreements and accompanying explanatory letters to putative class members. The
                   21         mailing list was reviewed to exclude any parties that were known to be represented by
                   22         counsel. For example, Plaintiff Kirby was eliminated from the list. However, due to
                   23         administrative error, Plaintiff Laura Kingston was not excluded from this mailing list.
                   24               3.     I first learned of the inadvertent mailing to Ms. Kingston late in the
                   25         business day on January 27, 2020 after Plaintiffs’ counsel provided notice via e-mail
                   26         of their intent to file an ex parte application. I sought immediately to investigate what
                   27         had occurred. I promptly reviewed the mailing list at issue. I confirmed no other
                   28         represented parties were included and gathered all communications that were mailed
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
                                                                        3.
        310.553.0308
                       Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 4 of 28 Page ID
                                                        #:3116


                     1        to Ms. Kingston to be shared with opposing counsel. I further confirmed that no
                     2        member of Littler had any communications with Ms. Kingston.
                     3                 4.        I never received verbal confirmation from Plaintiffs’ counsel regarding
                     4        their anticipated ex parte application as required by Central District of California
                     5        Local Rule 7-19.1(a).              Upon information and belief, no attorney for Defendants
                     6        received the required verbal notice from Plaintiffs’ counsel.
                     7                 5.        On January 28, 2020, I sent an e-mail to Plaintiffs’ counsel explaining the
                     8        inadvertent mailing to Ms. Kingston and attaching all communications that were sent
                     9        to her. A true and correct copy of this e-mail is attached here as Exhibit A.
                   10                  6.        Hope Jacobson is a third party consultant whose duties included being
                   11         available to provide information to and answer any questions from the recipients of
                   12         the settlement agreements and accompanying letters. Ms. Jacobson is not a lawyer.
                   13                  7.        On          January    31,     2020,    I    accessed      the     website
                   14         http://www.kindredlawsuit.com. A true and correct copy of the print out of this
                   15         website is attached here as Exhibit B.
                   16                  I declare under penalty of perjury under the laws of the United States of
                   17         America and the State of California that the foregoing is true and correct.
                   18                  Executed on January 31, 2020, at Los Angeles, California.
                   19
                                                                              ______/s/ James Payer___________
                   20                                                                     James Payer
                   21
                              4841-4946-5779.1 091140.1002
                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
                                                                                4.
        310.553.0308
Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 5 of 28 Page ID
                                 #:3117




                  EXHIBIT A
       Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 6 of 28 Page ID
                                        #:3118

Payer, James

From:                              Payer, James
Sent:                              Tuesday, January 28, 2020 2:12 PM
To:                                'Jonathan Lee'; Staggs Wilson, Elizabeth; Athanasious, Maggy M.; Mittal, Jyoti
Cc:                                Melissa Grant; Robert Drexler; Molly DeSario
Subject:                           RE: Kirby v. Kindred Health - Ex Parte Meet and Confer
Attachments:                       KND - Pick Up Stix Cover Letter for Mailings - Rancho 4835-8342-4943 1.pdf; KND -
                                   Pick Up Stix Cover Letter for Mailings - Rancho - Spanish 4853-2438-8783 1.pdf; KND -
                                   Pick Up Stix Operative Settlement Agreement Rancho - Spanish 4829-7485-7647 1.pdf;
                                   KND - Pick Up Stix Operative Settlement Agreement (Rancho) 4833-5199-6847 2.pdf


Jonathan,

Ms. Kingston was erroneously included on a mailing list used by our client and she was inadvertently
sent the settlement agreement and accompanied letter. Ms. Kingston has received no communications
from Littler nor has she received any other communication from our client, other than the settlement
agreement and accompanied letter, which are substantively the same as the attached
materials. Additionally, we’ve confirmed that no other named Plaintiff has received the settlement
materials and that our client will take further steps to ensure that no represented parties will receive any
future correspondence. Finally, rest assured that no one at Littler has communicated in any way with
any Plaintiff in this litigation outside presence of your firm’s counsel.

In further response to your message, Defendants will oppose Plaintiffs’ ex parte application to invalidate
the settlement agreements, which, as you may recall, Judge Cohn approved as to the substance of the
agreements as well as the procedure utilized for obtaining the settlements.

Sincerely,


James Payer
Attorney at Law
213.443.4241 direct, 213.264.1753 mobile, 213.947.4364 fax
JPayer@littler.com




Labor & Employment Law Solutions | Local Everywhere
633 West Fifth Street, 63rd Floor, Los Angeles, CA 90071
From: Jonathan Lee <Jonathan.Lee@capstonelawyers.com>
Sent: Monday, January 27, 2020 2:30 PM
To: Staggs Wilson, Elizabeth <EStaggs‐Wilson@littler.com>; Athanasious, Maggy M. <MAthanasious@littler.com>; Payer,
James <JPayer@littler.com>; Mittal, Jyoti <JMittal@littler.com>
Cc: Melissa Grant <Melissa.Grant@capstonelawyers.com>; Robert Drexler <Robert.Drexler@capstonelawyers.com>;
Molly DeSario <Molly.DeSario@capstonelawyers.com>
Subject: Kirby v. Kindred Health ‐ Ex Parte Meet and Confer


                                                            1
                                                                                                  Page 1 of 14
    Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 7 of 28 Page ID
                                     #:3119
[EXTERNAL E-MAIL]



Counsel,

Plaintiffs have become aware of new efforts by Defendants to enter into purported individual settlement agreements
with putative class members in this action, similar to prior purported agreements with employees of Defendant KND 52,
L.L.C. Plaintiffs intend to apply ex parte to: (1) invalidate these purported agreements; (2) prohibit Defendants from
further misleading communications with putative class members; (3) for Defendants to send a curative notice at their
expense to all putative class members; and (4) to produce the identities and contact information for all putative class
members to whom Defendants have sent purported settlement offers. Plaintiffs are moving on the basis that
Defendants have sent misleading and coercive communications to putative class members, including Plaintiff Laura
Kingston, attempting to settle claims, which critically do not include: the identity and contact information for Plaintiffs’
counsel, a copy of the complaint in this action, the material status of this action, neutral and unbiased information
concerning the nature of Plaintiffs’ claims and Defendants’ defenses at issue, an explanation of the risks and benefits of
accepting the settlement offer, or an explanation of how the settlement offer sum is calculated in order for putative
class members to reasonably determine whether to accept the offer. Relief is warranted on an ex parte basis because
Plaintiffs’ motion for class certification is currently pending, and Defendants have placed a February 2020 deadline on
responding to these settlement offers.

Please advise if you would like to discuss over the phone today, and if Defendants intend to stipulate to Plaintiffs’
requested relief, or if Defendants will oppose Plaintiffs’ ex parte application.




Jonathan Lee
310.712.8006 Direct | Jonathan.lee@capstonelawyers.com
1875 Century Park East, Suite 1000
Los Angeles, California 90067
310.556.4811 Main | 310.943.0396 Fax
www.capstonelawyers.com

CONFIDENTIAL COMMUNICATION:
The information contained in this e‐mail and any attachments are legally privileged, confidential, and intended for the
named recipients only. If you are not an intended recipient, you are hereby notified that any dissemination, distribution
or copying of this email message is strictly prohibited and may violate the legal rights of others. If you have received this
message in error please notify the sender immediately by reply e‐mail or telephone, return the message to Capstone
Law APC, 1875 Century Park East, Suite 1000, Los Angeles, California 90067, and delete it from your system.




                                                              2
                                                                                                      Page 2 of 14
Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 8 of 28 Page ID
                                 #:3120




                       SETTLEMENT AGREEMENT AND RELEASE


        I, ---- , (“I” or “me” or “Employee”), freely, knowingly and voluntarily enter into this
Settlement Agreement and Release (“Agreement”) with KND Development 55, LLC, commonly
referred to as “Kindred Hospital Rancho”, and its parent Kindred Healthcare Operating, LLC,
formerly known as Kindred Healthcare Operating, Inc. (together “Kindred”)..

                                           RECITALS

         KND Development 55, LLC’s former employee Laura Kingston is a plaintiff in a lawsuit
that has been filed against Kindred entitled Michael Kirby, et al. v. KND Development, 52, LLC,
et al., Case No. 5:19-cv-00833 JLS (DFMx) (the “Lawsuit”). A copy of the operative Complaint
can be obtained from the Ronald Reagan Federal Building and United States Courthouse located
at 411 WE. Fourth St., Santa Ana, CA 92701.

        The Lawsuit alleges that Kindred committed violations of the California Labor Code,
including unpaid overtime and wages, failure to provide compliant meal breaks and/or rest
periods, failure to pay premiums for split shifts, meal breaks and/or rest periods, non-compliant
wage statements, failure to provide reporting time pay, failure to pay all wages due at
termination, and failure to reimburse employees for the use of their personal cell phones and cell
phone data to carry out job duties and the expenses related to traveling to designated clinics to
undergo drug testing or physical exams at or near the time of hire. The Plaintiff seeks to
represent all persons who worked for Kindred as non-exempt, hourly-paid employees in
California (excluding clinicians and piece-rate paid employees) or as Certified Nursing
Assistants (“CNA”) since May 12, 2013. As a non-exempt California employee or CNA who
works or has worked in a non-clinical position for Kindred during this period, I fall within the
definition of this proposed class. I understand that the court has not ruled on the issue of whether
this case can proceed on a class action basis and that no class has been certified in the Lawsuit to
date.

                                         AGREEMENT

       Kindred and I hereby agree as follows:

           1. If and when I sign this Agreement, I will be entitled to receive a settlement
payment in the gross amount of $350. This payment will consist of $50 in wages from which all
applicable tax withholdings will be withheld and $300 in non-wages, which is money from
which there will be no tax withholdings. This payment settles the disputed claims that I have or
may have against Kindred as explained in Paragraph 5 of this Agreement. I understand that this
payment will be mailed to me within fifteen business days after the signed Agreement is received
by Kindred. I acknowledge that it is possible the Court will issue an order which prevents or
delays Kindred from making this payment (although Kindred does not anticipate any such order)
and that Kindred must comply with the Court’s orders. I understand that my release and waiver
described in paragraphs 5 and 6 will be effective only if this payment is provided to me.




                                            -1-
                                                                                      Page 3 of 14
Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 9 of 28 Page ID
                                 #:3121



           2. I understand that, at some point in the future, Kindred and the Plaintiff may or
may not enter into a class-wide settlement of the Lawsuit and that the Court may or may not give
approval to that class-wide settlement. Any such class-wide settlement could result in a
settlement formula that provides more money to me or it could result in a settlement formula that
provides less money to me. By agreeing to this Settlement and Release I understand I will not be
able to participate as a class member in the Lawsuit, including participating in any class-wide
Settlement.

            3. I understand that, at some point in the future, the Lawsuit may result in a trial. The
outcome of the trial could result in me receiving more money or less money than the amount that
is currently being paid. By agreeing to this Settlement Agreement and Release, I understand I
will not be able to participate as a class member in the Lawsuit, including participating in any
class-wide recovery from the trial.

            4. This Agreement is not an admission of liability by Kindred and should not be
interpreted or understood as such.

            5. By signing this document, I specifically acknowledge that I am waiving and
releasing my right to assert the claims in the Lawsuit against KND Development, 55, LLC,
its parent Kindred Healthcare Operating, LLC, formerly Kindred Healthcare Operating,
Inc., any of Kindred Healthcare Operating, LLC’s subsidiaries including, but not limited
to, KND Development 52, LLC, THC-Orange County, LLC, Bayberry Care Center, LLC,
and Foothill Nursing Company Partnership, or any other parents, subsidiaries, affiliates,
divisions, agents, attorneys or employees, specifically

            any claims for violations of the California Labor Code and the Industrial Welfare
Commission Wage Order 5 for failure to pay wages (including minimum wages, straight time
wages and overtime wages) for all hours worked including but not limited to any time due to
rounding the actual time worked and recorded, any time worked off-the-clock, and any time not
paid at the correct rate of pay;

          any claims for violations of the California Labor Code for failure to provide
compliant meal and rest breaks in accordance with Labor Code sections 226.7, 512 and/or Wage
Order 5;

           any claims for violations of the California Labor Code for failure to accurately pay
for missed rest breaks and meal period premiums;

            any claims for violations of the California Labor Code for failure to pay all wages due
at termination;

          any claims for violations of the California Labor Code for failure to timely pay all
wages due during employment;

          any claims for violations of the California Labor Code for failure to pay split shift
premiums in accordance with Wage Order 5;




                                            -2-
                                                                                       Page 4 of 14
Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 10 of 28 Page ID
                                  #:3122



           any claims for violations of the California Labor Code for failure to provide reporting
time pay in accordance with Wage Order 5;

           any claims for violations of the California Labor Code for failure to maintain and
provide accurate wage statements and payroll records;

          any claims for violations of the California Labor Code for failure to reimburse
employees for work-related expenses incurred as part of the performance of their job duties; and

           any claim alleging a pattern and practice of acts of unfair competition and unfair
business practice under California Business & Professions Code section 17200, et seq.

            By execution of this Agreement, to the extent permitted by law, I am expressly
waiving my rights to relief based on claims asserted or that could have been asserted in the
Lawsuit based upon the facts pled and described above in Paragraph 5. I also acknowledge that
all such individual relief (including, without limitation, claims for related penalties, injunctive
relief, declaratory relief, interest, and attorneys’ fees and costs) based upon the facts and
allegations pled and described above in Paragraph 5 are forever barred by this Agreement
regardless of the forum in which they may be brought. I acknowledge that there is a good
faith dispute as to whether wages are due. I further acknowledge that upon receipt of the
settlement payment described in Paragraph 1 above, I will have been paid all wages,
compensation, premiums, interest and penalties owed under the claims being released by me in
this Agreement.

          6. This Agreement does not constitute a waiver or release of any individual claim I
have or may have against Kindred other than those claims asserted in the pending Lawsuit and
enumerated above under Paragraph 5.

           7. I understand that I will not be given anything of value other than as described in
this Agreement if I enter into this Agreement. I understand that I will not be retaliated against in
any way by Kindred if I enter into this Agreement or if I decide not to enter into this Agreement.
The terms and conditions of my employment, or my ability to be re-employed, will not be
impacted in any way by my decision whether or not to enter into this Agreement. By signing
this Agreement I represent that I am freely and voluntarily entering into this Agreement without
pressure or coercion from Kindred.

            8. I am entering into this Agreement freely and voluntarily after having been advised
of my right to consult with an attorney of my choice. However, I understand that Kindred will
not pay attorney’s fees or costs, if any, associated with any consultation with any attorney.




                                            -3-
                                                                                      Page 5 of 14
Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 11 of 28 Page ID
                                  #:3123



           9. This is the sole and exclusive agreement between Kindred and me concerning the
subject matter discussed above.


Dated:
                                                 Name (ID# --- )

Dated: December [DAY], 2019                      KND Development 55, LLC

                                                 ___________________________________
                                                 Rafael Peña
                                                 Chief Executive Officer
                                                 KND Development 55, LLC




                                        -4-
                                                                               Page 6 of 14
Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 12 of 28 Page ID
                                  #:3124




                          CONVENIO DE PAGO Y LIBERACIÓN


        Yo, ---- , (“yo” o “Empleado”), libremente, de forma consciente y voluntaria firmo este
Convenio de Pago y Liberación (“Convenio”) con KND Development 55, LLC, comúnmente
referida como “Kindred Hospital Rancho” y su matriz Kindred Healthcare Operating, LLC,
anteriormente conocida como Kindred Healthcare Operating, Inc. (conjuntamente “Kindred”).

                                      DECLARACIONES

        Un empleado anterior de KND Development 55, LLC, Laura Kingston, ha presentado
una demanda contra Kindred denominada Michael Kirby, et al. v. KND Development, 52, LLC,
et al., Caso No. 5:19-cv-00833 JLS (DFMx) (la “Demanda”). Puede obtener una copia de la
Queja operativa para la Demanda, la cual se titula Michael Kirby, et al. v. KND Development, 52,
LLC, et al., Case No. 5:19-cv-00833 JLS (DFMx), en el Edificio Federal Ronald Reagan (Ronald
Reagan Federal Building) y la Corte de Justicia de los Estados Unidos (United States
Courthouse) ubicados en at 411 WE. Fourth St., Santa Ana, CA 92701.

        La Demanda alega que Kindred cometió violaciones al Código Laboral de California
(California Labor Code), incluyendo salarios y tiempo extra no pagados, omisión de
proporcionar periodos de comida y/o de descanso adecuados, omisión de pagar primas por turnos
divididos o partidos, periodos de comida, y/o periodos de descanso, recibos de salarios
inadecuados, omisión de proporcionar pago por tiempo reportado, omisión de pagar todos los
salarios adeudados al momento de la terminación, y omisión de reembolsar a los empleados por
el uso de su teléfono celular y datos celulares para llevar a cabo funciones de trabajo y por gastos
relacionados a traslados a las clínicas designadas para someterse a exámenes de detección de
drogas o exámenes físicos al momento de su contratación o cerca de dicha fecha. El Demandante
busca representar a todas las personas que trabajaron para Kindred como empleados de pago por
hora, no exentos en California (excluyendo clínicos y empleados de pago a destajo o por pieza) o
como Asistentes de Enfermería Certificadas (Certified Nursing Assistants o “CNA” por sus
siglas en inglés) desde el 12 de mayo de 2013. Como empleado no exento de California o CNA
que trabaja o ha trabajado en un puesto no clínico para Kindred durante ese periodo, yo encuadro
en la definición de la clase propuesta. Entiendo que la corte no ha decidido sobre si este caso
procederá como acción de clase y que no se ha certificado la clase en la Demanda, al día de hoy.

                                          CONVENIO

       Kindred y yo por medio del presente convenimos lo siguiente:

           1. Si firmo este Convenio y cuando lo firme, tendré derecho a recibir un pago de
arreglo por el monto bruto de $350. Este pago consistirá de $50 en salarios de los cuales se
retendrán impuestos y $300 no serán salarios, cuyo monto no será sujeto a retenciones fiscales.
Este pago arregla las reclamaciones disputadas que yo tenga o pueda tener contra Kindred tal y
como se explica en el Párrafo 5 de este Convenio. Entiendo que este pago me será enviado por
correo dentro de 15 días hábiles después de que el Convenio firmado sea recibido por Kindred.
Reconozco que es posible que la Corte emita una orden que prevenga o retrase a Kindred de
hacer este pago (aunque Kindred no prevé dicha orden) y que Kindred deberá cumplir con las


                                            -1-
                                                                                      Page 7 of 14
Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 13 of 28 Page ID
                                  #:3125



órdenes de la Corte. Entiendo que mi liberación descrita en los párrafos 5 y 6 será efectiva
únicamente si se me proporciona este pago.

           2. Entiendo que, en algún punto en el futuro, Kindred y el Demandante pueden o no
pactar un acuerdo con toda la clase de la Demanda y que la Corte puede o no aprobar dicho
acuerdo con toda la clase. Cualquier acuerdo con la clase podría resultar en una fórmula de
acuerdo que me proporcione más dinero o puede resultar en una fórmula de arreglo que me
proporcione menos dinero. Al aceptar este Acuerdo y Liberación entiendo que no me será
posible participar como miembro de la clase en la Demanda, incluyendo participar en cualquier
Arreglo con toda la clase.

            3. Entiendo que en algún momento en el futuro la Demanda puede resultar en un
juicio. El resultado del juicio podría resultar en que yo reciba más dinero o menos dinero que la
cantidad se paga ahora. Al aceptar este Convenio de Pago y Liberación, entiendo que no me será
posible participar como miembro de la clase en la Demanda, incluyendo participar en cualquier
compensación para toda la clase como fruto del juicio.

           4. Este Convenio no es una admisión de responsabilidad por parte de Kindred y no
deberá interpretarse como tal.

          5. El firmar este documento, específicamente reconozco que estoy renunciando y
liberando mi derecho de afirmar las reclamaciones en la Demanda contra KND
Development, 55, LLC, su matriz Kindred Healthcare Operating, LLC, anteriormente
Kindred Healthcare Operating, Inc., cualquiera de las subsidiarias de Kindred Healthcare
Operating, LLC incluyendo, sin limitación, a KND Development 52, LLC, THC-Orange
County, LLC, Bayberry Care Center, LLC, y Foothill Nursing Company Partnership o
cualquiera otra de sus matrices, subsidiaria, filiales, divisiones, agentes, abogados o
empleados, específicamente

            cualquier reclamación por violaciones al Código Laboral de California y la Orden de
Salario 5 de la Comisión de Previsión Social (Industrial Welfare Commission Wage Order 5) por
omitir pagar salarios (incluyendo salarios mínimos, salarios por tiempo corrido y salarios por
tiempo extra) por todas las horas trabajadas incluyendo, sin limitación, en cualquier momento
debido a redondeo del tiempo realmente trabajado y registrado, cualquier tiempo trabajado sin
registrarse, y cualquier tiempo no pagado a la tarifa de pago correcta;

           cualquier reclamación por violaciones al Código Laboral de California por omitir
proporcionar periodos de descanso y comida apropiados de conformidad con las secciones 226.7
y 512 del Código Laboral y/o la Orden de Salario 5;

           cualquier reclamación por violaciones al Código Laboral de California por omitir el
pago preciso de las primas por periodos de descanso y comida no tomados;

           cualquier reclamación por violaciones al Código Laboral de California por omitir
pagar todos los salarios adeudados al momento de la terminación;




                                          -2-
                                                                                    Page 8 of 14
Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 14 of 28 Page ID
                                  #:3126



          cualquier reclamación por violaciones al Código Laboral de California por omitir el
pago oportuno de todos los salarios adeudados durante el empleo;

           cualquier reclamación por violaciones al Código Laboral de California por omitir el
pago las primas de turnos partidos de conformidad con la Orden de Salario 5;

          cualquier reclamación por violaciones al Código Laboral de California por omitir
proporcionar el pago por tiempo por reportar de conformidad con la Orden de Salario 5;

          cualquier reclamación por violaciones al Código Laboral de California por omitir
mantener y proporcionar recibos de salarios y registros de nómina precisos;

          cualquier reclamación por violaciones al Código Laboral de California por omitir
reembolsar a los empleados por gastos relacionados al trabajo incurridos como parte del
desempeño de sus funciones de trabajo; y

           cualquier reclamación alegando un patrón y actos de práctica de competencia desleal
y práctica comercial desleal conforme a la sección 17200 y demás relativas del Código de
Negocios y Profesiones de California.

            Al firmar este Convenio, hasta el punto permitido por ley, expresamente renuncio a
mis derechos de una compensación basada en las reclamaciones afirmadas o que pudieran haber
sido afirmadas en la Demanda con base en los hechos alegados y descritos anteriormente en el
Párrafo 5. Asimismo, reconozco que dicha compensación individual (incluyendo, sin limitación,
reclamaciones por sanciones, compensaciones por orden judicial, compensación declaratoria,
intereses, y costos y honorarios de abogados relacionados) basada en los hechos y alegatos
afirmados y descritos en el Párrafo 5 está permanentemente bloqueada por este Convenio
independientemente del foro en que puedan presentarse. Reconozco que existe una controversia
de buena fe respecto de si los salarios son adeudados. Del mismo modo reconozco que al
momento de recibir el pago del arreglo descrito en el Párrafo 1 anterior, se me habrán pagado
todos los salarios, compensaciones, primas, intereses y sanciones adeudadas conforme a las
reclamaciones que están siendo liberadas por mí en este Convenio.

          6. Este Convenio no constituye una renuncia o liberación de ninguna reclamación
que tenga o pueda tener contra Kindred distinta a aquellas reclamaciones afirmadas en la
Demanda pendiente y enumeradas en el Párrafo 5 anterior.

            7. Entiendo que no se me dará nada de valor distinto a lo descrito en este Convenio
si firmo este Convenio. Entiendo que no se tomarán represalias en mi contra de forma alguna por
parte de Kindred si firmo este Convenio o si decido no firmarlo. Los términos y condiciones de
mi empleo, o mi posibilidad de ser recontratado no se verán afectados de forma alguna por mi
decisión de firmar o no este Convenio. Al firmar este Convenio manifiesto que estoy firmando
este Convenio de forma libre y consciente sin presión o coacción por parte de Kindred.

           8. Estoy firmando este Convenio de forma libre y voluntaria después de haber sido
informado de mi derecho de consultarlo con un abogado de mi elección. Sin embargo, entiendo
que Kindred no pagará los costos u honorarios de abogados, en su caso, asociados con la
consulta con un abogado.


                                         -3-
                                                                                  Page 9 of 14
Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 15 of 28 Page ID
                                  #:3127



           9. Este es el acuerdo único y exclusivo entre Kindred y yo respecto de los asuntos
discutidos anteriormente.




Fecha:
                                                  Nombre (ID# --- )



Fecha: [DAY] de diciembre de 2019                 KND Development 55, LLC


                                                  ___________________________________
                                                  Rafael Peña
                                                  Director General
                                                  KND Development 55, LLC




                                        -4-
                                                                               Page 10 of 14
Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 16 of 28 Page ID
                                  #:3128



DECEMBER 30, 2019

TO:            ----

FROM:          KINDRED HOSPITAL RANCHO

        As explained in the enclosed settlement agreement, there is currently a lawsuit where a
former employee, Laura Kingston, and others are seeking to represent you in a potential class
action lawsuit based upon alleged violations of the California Labor Code by Kindred Hospital
Rancho and its parent Kindred Healthcare Operating, LLC, formerly known as Kindred
Healthcare Operating, Inc. (together “Kindred”). The Lawsuit has not been “certified” as a class
action.

        In the Lawsuit, the Plaintiffs are seeking to represent groups of individuals who worked
for Kindred as non-exempt, hourly-paid employees in California (excluding clinicians and piece-
rate paid employees) or as Certified Nursing Assistants (“CNA”) since May 12, 2013. You may
fall within one of these groups. In the Lawsuit, Plaintiffs allege violations of the California
Labor Code and the Industrial Welfare Commission Wage Order, including for unpaid overtime
and wages, failure to provide compliant meal breaks and/or rest periods, failure to pay premiums
for split shifts, meal breaks, and/or rest periods, non-compliant wage statements, failure to
provide reporting time pay, failure to pay all wages due at termination, and failure to reimburse
employees for the use of their personal cell phones and cell phone data to carry out job duties,
the expenses related to traveling to designated clinics to undergo drug testing at or near the time
of hire, or other work-related expenses. A copy of the operative Complaint for the Lawsuit,
which is entitled Michael Kirby, et al. v. KND Development, 52, LLC, et al., Case No. 5:19-cv-
00833 JLS (DFMx), can be obtained from the Ronald Reagan Federal Building and United
States Courthouse located at 411 WE. Fourth St., Santa Ana, CA 92701.

        Kindred disputes the claims and does not believe that it violated any laws. However,
Kindred also recognizes the cost in litigating this matter and so Kindred is offering you a certain
amount of money to settle or resolve any individual claim that you may have that is encompassed
by the lawsuit.

       Enclosed is a legal document that provides you with an opportunity to settle your
individual claims against Kindred if you choose to do so. This document is entitled “Settlement
Agreement and Release.” Please read this whole document carefully.

       If you decide to enter into the Settlement Agreement and Release, Kindred will pay
you $350. This payment will consist of $50 in wages from which taxes will be withheld and
$300 in non-wages, which is money from which there will be no tax withholding. You will
be sent your checks within three weeks of signing and returning the agreement and
providing any necessary paperwork for payment.

        We cannot tell you whether the amount of this settlement offer will turn out to be more or
less than what you might receive if you wait for the case to be resolved. Currently, there is no
date set for trial. Also, the Court has not even addressed if this case will proceed as a class
action. As a result, we cannot determine how long the case will take before it is resolved, but it



                                                                                    Page 11 of 14
Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 17 of 28 Page ID
                                  #:3129



could take years. It is certainly possible that you could recover nothing in the litigation if, for
example, the court found in favor of Kindred.

        Your employment rights will not be affected in any way based on your decision whether
or not to sign the Settlement Agreement and Release. Kindred will not retaliate against you in
any way if you refuse to sign it. This offer of settlement remains open until February 1, 2020.

       A pre-addressed envelope with postage pre-paid is enclosed for your use in returning the
signed Settlement Agreement and Release. In the event the envelope is lost, the Settlement
Agreement and Release can also be mailed to the following address:

                               Kindred Healthcare Operating, LLC
                                    Attn: Legal Department
                                        680 S. 4th Street
                                     Louisville, KY 40202

      If you do not understand any of the information in this packet, please call or send a text
message to Hope Jacobson at (310) 422-2855.




                                              2

                                                                                    Page 12 of 14
Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 18 of 28 Page ID
                                  #:3130



18 DE DICIEMBRE DE 2019

PARA:         ----

DE:           KINDRED HOSPITAL RANCHO

       Tal y como se explica en el convenio de pago adjunto, actualmente hay un juicio en el que
un empleado anterior, Laura Kingston, y otros, están buscando representarlo en una posible
demanda de acción de clase, con base en supuestas violaciones al Código Laboral de California
(California Labor Code) por parte de Kindred Hospital Rancho, y su matriz Kindred Healthcare
Operating, LLC, anteriormente conocida como Kindred Healthcare Operating, Inc.
(conjuntamente “Kindred”). La Demanda no ha sido “certificada” como una acción de clase.

        En la Demanda, los Demandantes buscan representar a grupos de personas que trabajaron
para Kindred como empleados pagados por hora, no exentos, en California (excepto médicos
clínicos [clinicians] y empleados pagados por pieza) o como Asistentes de Enfermería Certificadas
(Certified Nursing Assistants o “CNA” por sus siglas en inglés) desde el 12 de mayo de 2013.
Usted puede encuadrar en alguno de estos grupos. En la Demanda, los Demandantes alegan
violaciones al Código Laboral de California y a la Orden de Salario de la Comisión de Previsión
Social (Industrial Welfare Commission Wage Order), incluyendo por salarios y tiempo extra no
pagados, omisión de proporcionar periodos de comida y/o de descanso adecuados, omisión de
pagar primas por turnos divididos o partidos, periodos de comida, y/o periodos de descanso,
recibos de salarios inadecuados, omisión de proporcionar pago por tiempo reportado, omisión de
pagar todos los salarios adeudados al momento de la terminación, y omisión de reembolsar a los
empleados por el uso de su teléfono celular y datos celulares para llevar a cabo funciones de
trabajo, gastos relacionados a traslados a las clínicas designadas para someterse a exámenes de
detección de drogas al momento de su contratación o cerca de dicha fecha, u otros gastos
relacionados con el trabajo. Puede obtener una copia de la Queja operativa para la Demanda, la
cual se titula Michael Kirby, et al. v. KND Development, 52, LLC, et al., Case No. 5:19-cv-00833
JLS (DFMx), en el Edificio Federal Ronald Reagan (Ronald Reagan Federal Building) y la Corte
de Justicia de los Estados Unidos (United States Courthouse) ubicados en at 411 WE. Fourth St.,
Santa Ana, CA 92701.

        Kindred niega las reclamaciones y no cree que haya violado ninguna ley. Sin embargo,
Kindred también reconoce el costo de litigar este asunto y por lo tanto, Kindred le ofrece cierta
cantidad de dinero para arreglar o resolver cualquier reclamación individual que pueda tener y que
esté incluida en la demanda.

       Adjunto encontrará un documento legal que le brinda la oportunidad de arreglar sus
reclamaciones individuales contra Kindred si así decide hacerlo. Este documento se titular
“Convenio de Pago y Liberación”. Por favor lea todo el documento cuidadosamente.

       Si decide firmar este Convenio de Pago y Liberación, Kindred le pagará $350. Este
pago consistirá de $50 en salarios de los cuales se retendrán impuestos y $300 no serán
salarios, cuyo monto no será sujeto a retenciones fiscales. Se le enviarán los cheques dentro




                                                                                   Page 13 of 14
Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 19 of 28 Page ID
                                  #:3131



de las tres semanas de haber firmado y devuelto el convenio y haber proporcionado toda la
papelería necesaria para el pago.

       No podemos saber si el monto de esta oferta de pago resultará mayor o menor de lo que
usted pudo haber recibido si hubiera esperado a que se resolviera el caso. Actualmente no hay una
fecha establecida para el juicio. Asimismo, la Corte no ha abordado el tema de si este caso
procederá como acción de clase. Como resultado, no podemos determinar cuánto tomará el caso
antes de resolverse, pero podría tomar años. Es ciertamente posible que usted pudiera no cobrar
nada en el litigio si, por ejemplo, la corte resuelve a favor de Kindred.

        Sus derechos laborales no se verán afectados de forma alguna con base en su decisión de
si decide firmar o no el Convenio de Pago y Liberación. Kindred no tomará represalias contra
usted en forma alguna si rechaza firmarlo. Esta oferta de pago permanecerá abierta hasta el 01 de
febrero de 2020.

       Se adjunta un sobre con porte pre-pagado para que lo use al devolver el Convenio de Pago
y Liberación firmado. En caso que el sobre se pierda, el Convenio de Pago y Liberación también
puede enviarse por correo a la siguiente dirección:

                              Kindred Healthcare Operating, LLC
                                   Attn: Legal Department
                                       680 S. 4th Street
                                    Louisville, KY 40202

       Si usted no entiende cualquier parte de la información en este paquete, por favor llame o
envíe un mensaje de texto a Hope Jacobson al (310) 422-2855.




                                              2

                                                                                  Page 14 of 14
Case 5:19-cv-00833-JLS-DFM Document 39-1 Filed 01/31/20 Page 20 of 28 Page ID
                                  #:3132




                   EXHIBIT B
1/31/2020                 Case 5:19-cv-00833-JLS-DFM      Document
                                                Employee Class            39-1
                                                               Action Lawsuit      Filed
                                                                              Against       01/31/20
                                                                                      Kindred               PageHealthcare
                                                                                              Healthcare | Kindred 21 of 28 Page ID
                                                                        #:3133




                                CLASS ACTION AGAINST                                                                                CALL US
                                KINDRED HEALTHCARE                                                                                     AT
            WHAT'S THE CASE
                                                                                                                                    888.342.7146
            ABOUT?
                                WHAT’S THE CASE ABOUT?                                                                       CONTACT US &
            HOW CAN I HELP?                                                                                                  LEARN MORE
                                Our firm, Capstone Law APC, filed a class action on behalf of current
            WHAT LAWS           and former non-exempt, hourly-paid employees (excluding Clinicians                           Please enter the
            PROTECT ME?
                                and piece-rate paid employees) who worked for Kindred Healthcare,                            information below or
            WHO ARE THE
                                Inc. and KND 52, L.L.C. (collectively, "Kindred Healthcare") in                              call us to speak with
            LAWYERS?            California. The lawsuit, entitled Kirby v. Kindred Healthcare, Inc., et                      Anthony Castillo,
                                al., is currently pending in San Bernardino County Superior Court,                           Esq. Hablamos
                                Case No. CIVDS1708958. The lawsuit alleges Kindred Healthcare                                Español
                                committed the following violations:
                                                                                                                             Name: *
                                             not paying all overtime wages;
                                             not paying at least minimum wage for all hours worked
                                             (relating to hours worked off-the-clock);                                       Address:

                                             not providing employees with timely, uninterrupted meal
                                             and/or rest breaks;                                                             Street Address

                                             not paying employees one hour of pay for each missed
                                             meal or rest break;                                                                         State
                                                                                                                             City
                                             not providing employees proper wage statements (pay
                                             stubs);
                                                                                                                                         Zip Code
                                             failing to maintain accurate payroll records;
                                                                                                                             Phone:
                                                                           1 of 8
www.kindredlawsuit.com                                                                                                                               1/2
1/31/2020                 Case 5:19-cv-00833-JLS-DFM      Document
                                                Employee Class            39-1
                                                               Action Lawsuit      Filed
                                                                              Against       01/31/20
                                                                                      Kindred               PageHealthcare
                                                                                              Healthcare | Kindred 22 of 28 Page ID
                                                                        #:3134
                                             not paying wages timely during employment and upon
                                             termination;
                                                                                                                             Email: *
                                             failing to pay split shift premiums;
                                             failing to pay reporting time pay;
                                                                                                                             Comments on your
                                             failing to pay the costs of mandatory pre-employment
            WHAT'S THE CASE                                                                                                  experience:
                                             physical examinations; and
            ABOUT?
                                             failing to reimburse work-related business expenses.
            HOW CAN I HELP?
                                We believe that these are violations of California's Labor Code, and
            WHAT LAWS           we also believe that these violations occurred on a systematic basis to
            PROTECT ME?         Kindred Healthcare employees.

            WHO ARE THE         If you worked for Kindred Healthcare at any time from May 12, 2013,
                                until the present and would like more information about this case,                           By submitting your email
            LAWYERS?                                                                                                         address above, you are
                                please call us at 888.342.7146 or send an email                                              agreeing to receive email
                                                                                                                             updates from Capstone Law
                                to info@KindredLawsuit.com. Be sure to give your name, telephone
                                                                                                                             APC on legal news, services,
                                number, and the best time to reach you, and an attorney will get back                        and pending litigation.

                                to you soon.




                                                                                                                       PRIVACY POLICY         DISCLAIMER




                                                                           2 of 8
www.kindredlawsuit.com                                                                                                                                      2/2
1/31/2020                 Case 5:19-cv-00833-JLS-DFM      Document
                                                Employee Class            39-1
                                                               Action Lawsuit      Filed
                                                                              Against       01/31/20
                                                                                      Kindred               PageHealthcare
                                                                                              Healthcare | Kindred 23 of 28 Page ID
                                                                        #:3135




                                CLASS ACTION AGAINST                                                                                CALL US
                                KINDRED HEALTHCARE                                                                                     AT
            WHAT'S THE CASE
                                                                                                                                    888.342.7146
            ABOUT?
                                HOW CAN I HELP?                                                                              CONTACT US &
            HOW CAN I HELP?                                                                                                  LEARN MORE
                                If you worked for Kindred Healthcare at any time from May 12, 2013,
            WHAT LAWS           until the present and would like more information about this case,                           Please enter the
            PROTECT ME?
                                please email us at info@KindredLawsuit.com or call us                                        information below or
            WHO ARE THE         at 888.342.7146. Be sure to leave your name, telephone number, and                           call us to speak with
            LAWYERS?            the best time to reach you, and an attorney will get back to you soon.                       Anthony Castillo,
                                                                                                                             Esq. Hablamos
                                                                                                                             Español

                                                                                                                             Name: *



                                                                                                                             Address:


                                                                                                                             Street Address




                                                                                                                             City        State




                                                                                                                                         Zip Code


                                                                                                                             Phone:
                                                                           3 of 8
www.kindredlawsuit.com                                                                                                                               1/2
1/31/2020                 Case 5:19-cv-00833-JLS-DFM      Document
                                                Employee Class            39-1
                                                               Action Lawsuit      Filed
                                                                              Against       01/31/20
                                                                                      Kindred               PageHealthcare
                                                                                              Healthcare | Kindred 24 of 28 Page ID
                                                                        #:3136


                                                                                                                             Email: *



                                                                                                                             Comments on your
            WHAT'S THE CASE                                                                                                  experience:
            ABOUT?

            HOW CAN I HELP?

            WHAT LAWS
            PROTECT ME?

            WHO ARE THE
                                                                                                                             By submitting your email
            LAWYERS?
                                                                                                                             address above, you are
                                                                                                                             agreeing to receive email
                                                                                                                             updates from Capstone Law
                                                                                                                             APC on legal news, services,
                                                                                                                             and pending litigation.




                                                                                                                       PRIVACY POLICY         DISCLAIMER




                                                                           4 of 8
www.kindredlawsuit.com                                                                                                                                      2/2
1/31/2020                 Case 5:19-cv-00833-JLS-DFM      Document
                                                Employee Class            39-1
                                                               Action Lawsuit      Filed
                                                                              Against       01/31/20
                                                                                      Kindred               PageHealthcare
                                                                                              Healthcare | Kindred 25 of 28 Page ID
                                                                        #:3137




                                CLASS ACTION AGAINST                                                                                CALL US
                                KINDRED HEALTHCARE                                                                                     AT
            WHAT'S THE CASE
                                                                                                                                    888.342.7146
            ABOUT?
                                WHAT LAWS PROTECT ME?                                                                        CONTACT US &
            HOW CAN I HELP?                                                                                                  LEARN MORE
                                California law provides various protections and rights to employees in
            WHAT LAWS           the state in the areas of wrongful termination, workplace harassment,                        Please enter the
            PROTECT ME?
                                and regarding wage issues like overtime, minimum wages, meal                                 information below or
            WHO ARE THE
                                breaks, vacation pay, and other issues related to compensation. You                          call us to speak with
            LAWYERS?            can find a more detailed description of various rights organized below                       Anthony Castillo,
                                by subject.                                                                                  Esq. Hablamos
                                             Overtime                                                                        Español

                                             Minimum Wage                                                                    Name: *
                                             Meal Periods
                                             Rest Periods
                                                                                                                             Address:
                                             Reporting Time Pay
                                             Tips and Gratuities
                                                                                                                             Street Address
                                             Deductions
                                             Paydays, Pay Periods, and Final Wages
                                                                                                                             City        State
                                             Waiting Time Penalty
                                             Personnel Files and Records
                                                                                                                                         Zip Code
                                             Vacation
                                             Holidays                                                                        Phone:
                                                                           5 of 8
www.kindredlawsuit.com                                                                                                                               1/2
1/31/2020                 Case 5:19-cv-00833-JLS-DFM      Document
                                                Employee Class            39-1
                                                               Action Lawsuit      Filed
                                                                              Against       01/31/20
                                                                                      Kindred               PageHealthcare
                                                                                              Healthcare | Kindred 26 of 28 Page ID
                                                                        #:3138
                                             Retaliation/Discrimination
                                             Independent Contractors
                                                                                                                             Email: *



                                                                                                                             Comments on your
            WHAT'S THE CASE                                                                                                  experience:
            ABOUT?

            HOW CAN I HELP?

            WHAT LAWS
            PROTECT ME?

            WHO ARE THE
                                                                                                                             By submitting your email
            LAWYERS?                                                                                                         address above, you are
                                                                                                                             agreeing to receive email
                                                                                                                             updates from Capstone Law
                                                                                                                             APC on legal news, services,
                                                                                                                             and pending litigation.




                                                                                                                       PRIVACY POLICY         DISCLAIMER




                                                                           6 of 8
www.kindredlawsuit.com                                                                                                                                      2/2
1/31/2020                 Case 5:19-cv-00833-JLS-DFM      Document
                                                Employee Class            39-1
                                                               Action Lawsuit      Filed
                                                                              Against       01/31/20
                                                                                      Kindred               PageHealthcare
                                                                                              Healthcare | Kindred 27 of 28 Page ID
                                                                        #:3139




                                CLASS ACTION AGAINST                                                                                CALL US
                                KINDRED HEALTHCARE                                                                                     AT
            WHAT'S THE CASE
                                                                                                                                    888.342.7146
            ABOUT?
                                WHO ARE THE LAWYERS?                                                                         CONTACT US &
            HOW CAN I HELP?                                                                                                  LEARN MORE
                                At Capstone Law APC, we believe that employees should be treated
            WHAT LAWS           fairly, consumers should get what they pay for, and rights should be                         Please enter the
            PROTECT ME?
                                protected even when someone cannot afford a lawyer. Capstone Law                             information below or
            WHO ARE THE         seeks to represent employees, consumers and investors across the                             call us to speak with
            LAWYERS?            country in litigation involving labor and workplace rights, privacy laws,                    Anthony Castillo,
                                automobile and other product defects, consumer protection, false                             Esq. Hablamos
                                advertising or other deceptive trade practices, and securities fraud.                        Español
                                Capstone’s attorneys understand the tactics that well-financed
                                                                                                                             Name: *
                                defendants use to shield themselves from responsibility. In fact, a
                                number of our attorneys previously worked for large national law firms
                                and graduated from top law schools, including Harvard, University of                         Address:
                                Michigan, UCLA, and USC. Capstone Law has the talent, experience,
                                financial resources and depth of knowledge to successfully litigate the
                                                                                                                             Street Address
                                most complex and challenging cases against the country’s largest
                                corporations when they ignore labor laws and workplace protections,
                                make deceptive claims, violate privacy protections, or sell defective                        City        State

                                products and services.

                                Our law firm is organized into four main practice areas – Labor &                                        Zip Code

                                Employment, Consumer Rights, Automotive Defects, and Securities
                                                                                                                             Phone:
                                Fraud. We also maintain departments for Mass Actions and Appeals &
                                                                           7 of 8
www.kindredlawsuit.com                                                                                                                               1/2
1/31/2020                 Case 5:19-cv-00833-JLS-DFM      Document
                                                Employee Class            39-1
                                                               Action Lawsuit      Filed
                                                                              Against       01/31/20
                                                                                      Kindred               PageHealthcare
                                                                                              Healthcare | Kindred 28 of 28 Page ID
                                                                        #:3140
                                Complex Motions. Our firm pursues cases in California state and
                                federal courts, as well as in courts around the nation. We also pursue
                                                                                                                             Email: *
                                our clients’ claims in arbitration and before administrative agencies.
                                Whatever the forum or venue, Capstone Law invests the time and
                                resources necessary to vigorously prosecute its cases.                                       Comments on your
            WHAT'S THE CASE                                                                                                  experience:
                                As part of our commitment to social justice, our firm supports public
            ABOUT?              policy, educational campaigns and legislative efforts to secure and
            HOW CAN I HELP?
                                expand the rights of consumers and working people. The firm also
                                publishes the Impact Litigation Journal, a running commentary on
            WHAT LAWS           important legal developments in the area of representative actions
            PROTECT ME?         and other complex litigation.

            WHO ARE THE
                                                                                                                             By submitting your email
            LAWYERS?                                                                                                         address above, you are
                                                                                                                             agreeing to receive email
                                                                                                                             updates from Capstone Law
                                                                                                                             APC on legal news, services,
                                                                                                                             and pending litigation.




                                                                                                                       PRIVACY POLICY         DISCLAIMER




                                                                           8 of 8
www.kindredlawsuit.com                                                                                                                                      2/2
